Citation Nr: 9920071	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  93-23 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date for service connection 
for impotence and special monthly compensation based on loss 
of use of a creative organ, earlier than January 2, 1997.  

2.  Entitlement to an effective date for a 50 percent rating 
for dysthymic disorder, earlier than November 7, 1996.  

3.  Entitlement to an effective date for a total disability 
rating based on individual unemployability, earlier than 
November 7, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from August 1971 to July 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board, in August 1995, 
when it was remanded for records and examination of the 
veteran.  The requested development has been completed and 
the Board proceeds with its review of the appeal.  

The issues of entitlement to increased ratings for bilateral 
pes cavus, rated as 30 percent disabling, and a dysthymic 
disorder, rated as 50 percent disabling, have been certified 
for appellate consideration.  However, the veteran has 
withdrawn these issues in writing.  See VA Form 9, Appeal to 
the Board of Veterans' Appeals, dated February 23, 1998 and 
the veteran's letter dated February 28, 1999.  38 C.F.R. 
§ 20.204 (1998).  

On February 23, 1998, the veteran was sent notice of a 
February 1998 rating decision which denied service connection 
for loss of use of both feet.  The veteran's VA Form 9's 
dated in February and July 1998 made arguments to the effect 
that he has loss of use of both feet and it should be 
assigned an effective date in 1992.  Liberally construed, the 
February 1998 VA Form 9 should be accepted as a notice of 
disagreement with the denial of service connection for loss 
of use of both feet.  The RO should send him a statement of 
the case on this issue.  Pursuant to guidance from the United 
States Court of Appeals for Veterans Claims (Court), the foot 
issues will not be addressed in this decision but will be the 
subject of a Remand at the end of this decision.  

In a statement received in August 1992, the veteran claimed 
separate ratings for metatarsalgia under diagnostic code 5279 
and for plantar fasciitis as an other foot injury under 
diagnostic code 5284.  ["Metatarsalgia" is "a cramping 
burning pain below and between the metatarsal bones where 
they join the toe bones."  Webster's Medical Desk Dictionary 
430 (1986).  See Tedeschi v. Brown, 7 Vet. App. 411 (1995).  
Plantar fasciitis is defined as "inflammation involving the 
plantar fascia ESP[ecially] in the area of its attachment to 
the calcaneus and causing pain under the heel in walking and 
running."  Webster's at 552.  See Hoag v. Brown, 4 Vet. 
App. 209 (1993).]  In his July 1993 substantive appeal, the 
veteran again asserted his claim for separate ratings for 
metatarsalgia under diagnostic code 5279 and for plantar 
fasciitis as an other foot injury under diagnostic code 5284.  
He reasserted this claim in a letter dated in July 1997.  It 
does not appear that the RO has addressed this claim in a 
rating decision or other correspondence.  The Court has held 
that the RO's failure to address a claim is an appealable 
decision and the veteran's pursuit of the claim constitutes a 
notice of disagreement.  The veteran's reference to 
metatarsalgia and other foot injuries, in the February 1998 
VA Form 9, qualifies as a notice of disagreement with the 
RO's implicit decision not to assign separate ratings.  The 
RO should send him a statement of the case on these issues.  
Pursuant to guidance from the Court, these foot issues will 
not be addressed in this decision but will be the subject of 
a Remand at the end of this decision.  

The issues of entitlement to an effective date earlier than 
November 7, 1996, for a 50 percent rating for dysthymic 
disorder and for a total disability rating based on 
individual unemployability (TDIU), will also be addressed in 
the Remand section.  

The September 1997 rating decision appeared to grant 
entitlement to benefits under 38 U.S.C. Chapter 35; however, 
the explanation appeared to deny the benefit stating that the 
rule regarding the benefit of reasonable doubt did not apply 
because the preponderance of evidence was unfavorable.  This 
has caused some confusion as routine future examinations have 
been scheduled.  Several letters from the veteran have 
addressed the problem and expressed his consternation.  The 
RO should clarify the September 1997 rating decision and 
specifically determine if the veteran's total disability will 
be permanent, entitling him to benefits under 38 U.S.C. 
Chapter 35.  

In a letter dated February 28, 1999, the veteran explained 
that he was not seeking an increased rating for bilateral pes 
cavus, but was seeking earlier effective date for the 30 
percent rating, consistent with his February 21, 1992 claim.  
The issue of entitlement to an earlier effective date for the 
30 percent rating of pes cavus has not been developed for 
appellate consideration by the Board.  Moreover, his 
statement does not clearly raise a claim, because the 30 
percent rating was effective in February 1992.  A September 
1992 rating decision granted the 30 percent rating, effective 
February 18, 1992, based on complaints of foot pain made at a 
VA clinic on that date.  Consequently, it is not clear what 
benefits the veteran is claiming in this regard.  He has not 
identified any earlier event as a basis for an earlier 
effective date.  That is, he has not identified the benefit 
sought.  38 C.F.R. § 3.155 (1998).  If the veteran wishes to 
pursue a claim for an earlier effective date for the 30 
percent rating for pes cavus, he should notify the RO of the 
earlier date he is seeking.  38 C.F.R. § 3.158 (1998).   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for impotence and special monthly compensation 
based on loss of use of a creative organ.

2.  On March 17, 1993, the veteran was prescribed Elavil 
(amitriptyline) and shortly thereafter, he began experiencing 
erectile dysfunction.  

3.  There was no erectile dysfunction or other impotence 
prior to March 17, 1993. 




CONCLUSION OF LAW

The criteria have been met for an effective date of March 17, 
1993 for service connection for impotence and special monthly 
compensation based on loss of use of a creative organ.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue was certified to the Board by the RO as entitlement 
to an earlier effective date for service connection for 
impotence.  The October 1997 statement of the case listed the 
issue as entitlement to an earlier effective date for 
erectile impotence.  The Board finds that the veteran is 
actually seeking retroactive benefits based on an earlier 
effective date for special monthly compensation based on loss 
of use of a creative organ and that claim is adequately 
encompassed in the October 1997 statement of the case.  In 
order to make it clear that all aspects of the claim are 
being considered, the Board phrases the issue as entitlement 
to an earlier effective date for service connection for 
impotence and special monthly compensation based on loss of 
use of a creative organ.  

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, his claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
This claim arises from a claim for an increased rating.  In 
1992, the veteran claimed that his service-connected pes 
cavus was worse.  That claim resulted in the determination 
that he had dysthmia as the result of the foot disorder and 
that impotence was the result of the dysthmia and its 
medication.  Generally, the assertion that a service-
connected disability has worsened raises a plausible claim.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Court has held that the down stream or subsequent aspects of 
a well grounded claim remain well grounded.  See Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of this claim.  See 38 U.S.C.A. § 5107(a).  The case was 
previously Remanded by the Board, in part, for records.  The 
veteran identified all pertinent sources of treatment and the 
records were obtained.  The veteran has not reported that any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The veteran has submitted a copy of an April 1998 Social 
Security Administration (SSA) decision which found him to be 
totally disabled as of March 21, 1996, when he filed for 
benefits.  The decision lists the veteran's disorders which 
SSA found to be disabling and makes no reference to 
impotence.  The veteran has reported that he submitted 
information prepared for his VA claim to SSA.  He has not 
indicated that SSA has any additional information which would 
support his claims for an effective date in 1992.  He has not 
reported that any other pertinent evidence might be available 
from SSA.  See Epps, at 344.  As noted above, the effective 
date issue stems from an increased rating claim.  In 
Murincsak v. Derwinski, 2 Vet. App. 363, 371-2 (1992), the 
Court held that SSA records should be requested for increased 
rating claims because SSA is required to do periodic 
reevaluations.  Reevaluation after the April 1998 decision 
would not provide evidence of impotence prior to February 
1997.  Thus, there is no indication from the veteran or from 
the record that there are SSA records which would be 
pertinent to the impotence issue.  

Earlier Effective Date

Law authorizes VA to pay compensation for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991).  VA is not authorized to pay compensation if a 
disability is not present.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Caluza v. Brown, 7 Vet. App. 498 (1995).  
This basic principle is reflected in the law and implementing 
regulation on effective dates.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (1998).  

The veteran has asserted that his service-connected pes cavus 
was exacerbated while running for a train in January 1992 and 
this led to all of his current problems,  including dysthmia, 
and impotence due to the dysthmia and medication taken for 
it.  He asserts that compensation should be retroactive to 
the date of his February 1992 claim for an increased rating 
due to the foot injury.  However, there is no legal basis to 
pay compensation for a disability which the veteran did not 
have at that time.  

The effective date of an award of service connection will be 
the date of claim, unless the claim is filed within the year 
after the veteran left active service.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 1991).  The veteran does not contend 
and the evidence does not disclose a claim for service 
connection for impotence in the year after he completed his 
active service.  

A claim must be sufficiently clear to identify the benefit 
sought.  38 C.F.R. § 3.155 (1998).  That is, even though the 
foot complaints eventually led to service connection for 
other disorders, foot complaints by themselves, without 
mention of impotence, do not constitute a claim for 
impotence.  However, what constitutes a claim is broadly 
construed and includes any communication indicating an intent 
to apply for benefits and VA medical records.  38 C.F.R. 
§§ 3.155, 3.157 (1998).  

38 C.F.R. § 3.310(a) provides that when service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
This provisions has been variously interpreted.  It would not 
be interpreted as depriving the veteran of separate ratings 
where warranted by the severity of the disability.  However, 
it could mean that for some purposes, the rules for an 
increased rating would apply where the original service-
connected disability results in another secondary disability.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Pursuant to 38 U.S.C.A. § 5110(a) (West 1991), unless 
specifically provided otherwise, the effective date of a 
claim for increased compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application.  38 U.S.C.A. § 5110(b)(2) (West 
1991) specifically provides that the effective date of an 
award of increased compensation shall be the earliest date as 
to which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  This statute is implemented by VA regulations, 
which provide that, in general, the effective date of an 
award shall be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, 38 C.F.R. 
§ 3.400(o)(1) (1998), or the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date, otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (1998); Harper v. Brown, 10 Vet. App. 125, 126 
(1997).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of staged ratings, noting that the 
disability may be at different levels during various stages 
in the development of the claim.  

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  Mr. Meeks asked the 
entire Court to reconsider this panel decision and the entire 
Court denied the request for an en banc decision.  Meeks v 
West, No. 97-791 (U.S. Vet. App. Jun. 30, 1999).  

Background

With the above discussed factors in mind, the Board has 
reviewed the medical history to determine if the facts 
support an earlier effective date for secondary service 
connection for impotence.  38 C.F.R. §§ 4.1, 4.2 (1998).  

The veteran served on active duty from August 1971 to July 
1973.  He did not have foreign or combat service.  Mild pes 
cavus was noted when the veteran was examined for service in 
June 1971.  The service medical records show the condition 
was symptomatic during service.  Examinations and medical 
board reports show that the condition exited prior to service 
and was not permanently aggravated in service.  

The veteran's original claim was received in July 1973.  An 
August 1973 rating decision granted a 10 percent rating for 
pes cavus, idiopathic, bilateral, based on aggravation.  

There is no pertinent medical evidence prior to February 
1992.  The veteran has not reported that there is any such 
evidence.  

A VA clinical record, dated February 18, 1992, shows the 
veteran reported that pain in both feet was getting worse.  
He said that 3 weeks earlier, he had been in Washington, 
D.C., had been on his feet for most of the day, and that he 
collapsed because his feet could not hold his body up.  He 
reported pain of 3 weeks duration.  The examiner found high 
arches, bilaterally, with 3+ pain over the metatarsal heads 
and 1+ pain in the heels.  The diagnoses were chronic 
bilateral foot pain and pes cavus.  Other notes in February 
1992 showed high arches and varying assessments of 
tenderness.  There were no other manifestations reported.  
There were no reports of psychiatric disability or impotence.  

On VA examination of the veteran's feet, in May 1992, he 
reported increased foot pain since running to catch a train 
in Washington, D.C.  He had difficulty walking and 
tenderness, including tenderness over the plantar fascia.  
There was no mention of shortening of the plantar fascia.  
The ankle was unremarkable and there was no evidence of 
callus formation.  There were no reports of psychiatric 
disability or impotence.  The diagnosis was bilateral pes 
cavus with severe metatarsalgia and plantar fasciitis.  

A June 1992 rating decision continued the 10 percent rating 
for the pes cavus.  

An August 1992 review of X-rays concluded that the veteran's 
left foot had some increase in deformity between February and 
May 1992.  

The notice of disagreement was received in August 1992.  The 
veteran described foot pain.  He stated that it prevented him 
from engaging in certain types of work and athletic 
activities.  In this letter, the veteran claimed separate 
ratings for metatarsalgia under diagnostic code 5279 and for 
plantar fasciitis as an other foot injuries under diagnostic 
code 5284.  There was no mention of psychiatric disability or 
impotence.  

The September 1992 rating decision considered the outpatient 
and X-ray records, along with the May 1992 examination and 
diagnosis of bilateral pes cavus with severe metatarsalgia 
and plantar fasciitis.  It granted a 30 percent rating for 
pes cavus from February 18, 1992.  It was noted that the 
veteran was seen for foot pain at that time.  

A claim for a TDIU was received in October 1992.  The veteran 
argued that his foot disorder prevented him from working.  
There was no mention of psychiatric disability or impotence.  

The veteran's private podiatrist, Nat Rickoff, D.P.M., 
submitted notes dated from October to December 1992.  They 
discussed foot symptoms without mention of psychiatric 
disability or impotence.  

A January 1993 letter from the veteran's employer stated that 
he could not participate because of his foot disorder and 
made no mention of psychiatric disability or impotence.  

In a February 1993 letter, Dr. Rickoff reported that the 
veteran's pes cavus was complicated by metatarsalgia, plantar 
fasciitis, bursitis and osteoarthritis.  The was no 
indication that complications included psychiatric disability 
or impotence.  

The March 1993 rating decision denied a TDIU rating.  

In a May 1993 letter, the veteran's representative expressed 
disagreement with the 30 percent rating for bilateral pes 
cavus and the denial of TDIU.  In June 1973, the RO sent a 
statement of the case on those issues.  

The appeal was received in July 8, 1993.  It provided a 
detailed discussion of the veteran's foot complications and 
made one mention of the combined effect of physical and 
psychological debilitation.  There was no mention of 
impotence.  

The report of a November 1993 VA rheumatology consultation 
shows the physician concluded that the veteran had an early 
atypical arthritis.  There were no findings, complaints or 
diagnoses of impotence.  

In a January 1994 letter, the veteran stated that his foot 
symptoms left him physically incapacitated, unable to walk 
and bedridden.  There was no mention of impotence.  

In April 1994, John L. Luetkemeyer, M.D., reported on his 
examination of the veteran.  There was a notation of anxiety 
and that he was taking anti-anxiety medication. Other 
medications included Feldene, Darvocet, and Zoloft.  There 
were no genitourinary complaints.  The doctor conducted a 
general physical examination without report of any 
genitourinary abnormalities.  The diagnosis was localized 
arthritis in the metatarsophalangeal joints of both feet 
which appeared to be inflammatory.  The possibility of early 
rheumatoid arthritis was considered.  There was no mention of 
impotence.  

In April 1994, Dr. Rickoff noted that the veteran had 
symptoms of rheumatoid arthritis but laboratory tests proved 
negative.  There was no mention of impotence.  

In June 1994, Dr. Luetkemeyer recorded the presence of foot 
pain and a facial rash.  There was no mention of impotence.  

The record contains numerous pieces of 1994 correspondence 
from the veteran, without mention of impotence.  

The Board Remanded the case in August 1995. 

In October 1995, the RO received a letter in which the 
veteran stated that 3 enclosed medical reports showed the 
complications of his pes cavus.  These were the February 1993 
and April 1994 letters from Dr. Rickoff and the report of Dr. 
Luetkemeyer's April 1994 examination of the veteran.  None of 
the enclosures indicated that complications of the foot 
disability included impotence.  

On the August 1995 VA examination, it was reported that the 
veteran had been a white collar analyst who switched to 
contracting work.  Increased weight bearing and a running 
episode produced swelling and increased pain.  The veteran 
was noted to be depressed and hostile because of pain. He was 
divorced and unemployed.  There was severe tenderness at the 
metatarsal head with bilateral pes cavus.  The impression was 
pes cavus with resulting metatarsalgia.  Secondary 
psychological factors included hostility and depression.  
There was no mention of impotence.  

A copy of the veteran's VA outpatient clinic records was 
received in February 1996.   There was no mention of 
impotence.  

A February 1996, letter from Gilg Prosthetics discussed only 
foot prosthetics.  

Various correspondence from the veteran, dated in November 
1995, December 1995, February 1996, and March 1996, does not 
mention impotence.  

In March 1996, a copy of the veteran's VA clinical records 
from February 1992 to February 1996 was received.  These 
included mental health clinic (MHC) notes.  

MHC notes show that on March 17, 1993, one medication was 
discontinued and Elavil (a brand of amitriptyline) was 
prescribed.  An MHC note dated June 21, 1993, shows the 
veteran complained of a lack of ability to get and maintain 
an erection.  He was wondering if it was caused by the 
amitriptyline he was taking, because he had not had the 
problem in the past.  He was referred to a physician who 
noted that the veteran reported problems with maintaining an 
erection and some cold sweats while asleep.  The doctor 
explained to the veteran the side affects of antidepressants.  
It was planned to discontinue the Elavil because of sexual 
dysfunction, and start another medication.  A July 1993 note 
shows the veteran was using other medication; there were no 
complaints of sexual dysfunction.  

The next complaints of sexual dysfunction are found in a MHC 
note dated April 15, 1994.  It shows the veteran reported 
that Zoloft was helping his psychiatric symptoms but that it 
was causing sexual dysfunction.  Notes dated in May and 
August 1994 indicate that he was still having sexual 
problems.  Subsequent notes through February 1996 deal with 
other problems, without mention of impotence or sexual 
dysfunction.  

On a September 1996 VA mental examination, the veteran 
reported an isolated life style.  He did not socialize, did 
not have a girlfriend and did not seem to have any interest 
in sex.  He reported that he had not been sexually active for 
years, mainly because of his condition and partially as a 
result of medication, particularly antidepressant medication.  
Other than reporting the history, the examiner made no 
specific findings as to impotence or erectile dysfunction.  

A. Mitch Cooper, Ph.D., reported on his September 1996 
psychologic evaluation of the veteran.  In the longitudinal 
history section, it was reported that the veteran had no 
interest in sex and his libido was virtually absent.  The 
doctor did not make any diagnoses or comments as to impotence 
or erectile dysfunction.  

A VA clinical note dated January 2, 1997 shows the veteran 
reported an erectile impairment.  The medical assessment was 
erectile dysfunction secondary to antidepressants and 
depressive disorder.  

An MHC note dated in April 1997 shows the veteran had been on 
many anti-depressants, and all caused impotence. 

The veteran was examined for the reported impotence in May 
1997.  The physician reported a loss of erectile power.  The 
doctor believed the impotence was caused by the veteran's 
depression and that it could be aggravated somewhat by his 
medications.  The impotence was considered permanent.  The 
diagnosis was erectile impotence.  

A September 1997 rating decision granted service connection 
for impotence and special monthly compensation based on loss 
of use of a creative organ.  The effective date was set at 
January 2, 1997, the date of a VA clinical note mentioning 
slight erectile dysfunction.  

Analysis

As discussed above in relation to effective dates, the 
effective date must be based on the facts found.  VA is not 
authorized to compensate a disability which is not present.  
Neither the earlier claim for an increased rating for the 
foot disorder or the earlier existence of the precursor foot 
and psychiatric disabilities warrant an effective date when 
the veteran did not have the disability, that is, impotence.  

The veteran has argued that benefits should be retroactive to 
the date of his February 1992 claim.  A claim must identify 
the benefit sought and there was no mention of impotence or 
erectile dysfunction at that time.  38 C.F.R. § 3.155 (1998).  
The earliest mention of erectile dysfunction was in VA 
clinical notes on June 21, 1993.  This is can be accepted as 
an informal claim.  38 C.F.R. § 3.157 (1998).  This is the 
earliest communication which can be accepted as an informal 
claim.  

There is no medical or lay evidence of impotence prior to 
March 1993.  The evidence here shows that the veteran was 
prescribed Elavil on March 17, 1993.  Thereafter, he told a 
doctor that he had erectile dysfunction and that he had not 
had any problems prior to taking Elavil.  By the veteran's 
own statements, there was no impotence prior to March 17, 
1993, but it appeared shortly thereafter.  Giving the veteran 
the benefit of the doubt, the Board finds that the June 1993 
outpatient treatment record was an informal claim for 
benefits for impotence as a manifestation of his service-
connected disability.  38 C.F.R. § 3.155 (1998).  As a 
secondary condition, it was part of the original disability 
and the effective date provisions for increased rating cases 
apply.  38 C.F.R. § 3.310(a) (1998).  Under those provisions, 
the effective date can be as much as a year earlier if the 
increase occurred within that year.  38 U.S.C.A. § 5110(2) 
(West 1991).  While the exact date of onset is unclear, the 
statements at the time would place it shortly after the 
veteran began taking Elavil in March 1993.  Thus, giving the 
veteran the benefit of the doubt, the Board finds March 17, 
1993 to be the date of onset of the impotence.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

The law and regulations do not require a veteran to file a 
claim for an increased rating immediately when the disability 
increases.  If the veteran files a claim in the year after 
the increase, payment will be effective as of the date of 
increased disability.  However, if a claimant waits more than 
a year after the increase, the law requires that the date of 
the claim and not the date of the increase will be the 
effective date.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991).  
Thus, if the first notation of erectile dysfunction was on 
June 21, 1993 and the increased disability had existed more 
than a year earlier, such as at the time of the January 1992 
foot injury or the February 1992 claim, the effective date 
would have to be June 21, 1993 but since there is an 
indication of this problem in March 1993 with the submission 
of an informal claim in June 1993, the effective date can be 
set as March 17, 1993.  


ORDER

An effective date of March 17, 1993 is granted for service 
connection for impotence and special monthly compensation 
based on loss of use of a creative organ.  This grant is 
subject to the laws and regulations governing the payment of 
monetary awards.  


REMAND

Effective February 3, 1988, there was a change in the rating 
criteria for mental disorders.  The ratings for several 
descriptive terms were increased.  For example, a severe 
disability had previously been rated as 50 percent disabling 
and the change included rating a severe disability as 70 
percent disabling.  This was clearly a liberalization which 
increased the evaluation of a severe disability.  See 
Fletcher v. Derwinski, 1 Vet. App. 394 (1991); Sobol v. 
Derwinski, 2 Vet. App. 228 (1992); Cleary v. Principi, 3 Vet. 
App. 495 (1992); VAOPGCPREC 8-92 (March 25, 1992).  Effective 
November 7, 1996, there was another change in the criteria 
for rating mental disorders.  However, it was not necessarily 
a liberalization.  Rather, its purpose was to update the 
rating criteria, ensure that it used current medical 
terminology and unambiguous criteria, and reflected medical 
advances.  61 Fed. Reg. 52695 (Oct. 8, 1996).  While some 
aspects of the change might be considered a liberalization, 
this change was not an event which, of itself, would be a 
liberalization for the purpose of determining the effective 
date of an award.  38 C.F.R. §§ 3.114, 3.400(p) (1998).  

Moreover, the Court has held that where the law changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable will apply unless Congress provided 
otherwise or permitted the Secretary to provide otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

Under the applicable statutes, regulations, and case law, the 
effective date of the change in the rating criteria can not 
be accepted as the date of increase for the rating of the 
dysthymic disorder or the total rating.  Rather, the 
effective date must be determined in accordance with the 
facts found with consideration of both old and new criteria.  
This factual determination as to the severity of the 
disability must initially be made by the RO.  

As noted above, the RO's failure to address claims for 
service connection of metatarsalgia and plantar fasciitis 
constitutes a rating decision on those issues.  The February 
1998 rating decision denied service connection for loss of 
use of both feet.  The veteran's VA Form 9's dated in 
February should be accepted as a notice of disagreement on 
these issues.  The RO must now issue a statement of the case 
on these foot issues.  If the veteran makes a timely appeal, 
the issue will come before the Board for review.  Otherwise, 
the matter will not be within the appellant jurisdiction of 
the Board.  38 U.S.C.A. §§ 7104, 7105 (West 1991).  

The case is REMANDED to the RO for the following:  

1.  The RO must review the record and 
assign an effective date for the 
increased rating for the dysthymic 
disorder based on the date of claim and 
the date of increased severity with 
consideration of both old and new 
criteria.  The rating decision should 
identify, by date and description, the 
evidence of increased disability.  

2.  The RO must review the record and 
assign an effective date for the TDIU 
based on the date of claim and the date 
of increased severity.  The rating 
decision should identify, by date and 
description, the evidence of a change in 
employability status.  

3.  The RO must issue a statement of the 
case on the claims for service connection 
for metatarsalgia, plantar fasciitis, and 
loss of use of both feet.  

4.  The RO must clarify the September 
1997 rating decision and specifically 
determine if the veteran's total 
disability will be permanent, entitling 
him to benefits under 38 U.S.C. Chapter 
35.  

Following completion of these actions, in accordance with the 
current appellate procedures, the case should be returned to 
the Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 


